Per Curiam.

In his first proposition of law, appellant contends that the court of appeals, in effect, granted summary judgment for appellee contrary to this court’s decision in Marshall v. Aaron (1984), 15 Ohio St. 3d 48, 15 OBR 145, 472 N.E. 2d 335. This argument is not apt because the court granted no motion for summary judgment; it dismissed that motion along with other pending motions. The finding of the court was that the case had become moot and should therefore be dismissed. This finding is in accordance with the decision of this court in State, ex rel. Mansfield Bd. of Edn., v. Common Pleas Ct. (1961), 172 Ohio St. 259, 15 O.O. 2d 443, 175 N.E. 2d 67.
Appellant’s four remaining propositions of law concern collateral matters having no bearing on the final order of the court below dismissing the case as moot and need not be addressed here.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.